     Case: 4:18-cv-01283-RLW Doc. #: 7 Filed: 10/02/18 Page: 1 of 7 PageID #: 30



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TAMARA O’REILLY,                                 )
                                                 )
        Plaintiff,                               )           Case No. 4:18-cv-01283-RLW
                                                 )
v.                                               )
                                                 )
DAUGHERTY SYSTEMS, INC.,                         )
                                                 )
        Defendant.                               )

                         DEFENDANT’S ANSWER AND DEFENSES

        COMES NOW, Defendant Daugherty Systems, Inc., d/b/a Daugherty Business Solutions

(“Defendant”), by and through undersigned counsel, and hereby submits its Answer and

Affirmative Defenses.

        1.      Defendant denies the allegations contained in Paragraph 1 of Plaintiff’s Complaint.

        2.      Defendant denies the allegations contained in Paragraph 2 of Plaintiff’s Complaint.

        3.      Defendant denies the allegations contained in Paragraph 3 of Plaintiff’s Complaint.

                                     Jurisdiction and Venue

        4.      Defendant admits the Court has jurisdiction over this case pursuant to 28 U.S.C. §

1331 but denies the remaining allegations contained in Paragraph 4 of Plaintiff’s Complaint.

        5.      Defendant admits that venue is proper in this District, but denies the remaining

allegations contained in Paragraph 5 of Plaintiff’s Complaint.

                                              Parties

        6.      Defendant admits the allegations contained in Paragraph 6 of Plaintiff’s Complaint.

        7.      Defendant denies the allegations contained in Paragraph 7 of Plaintiff’s Complaint.
     Case: 4:18-cv-01283-RLW Doc. #: 7 Filed: 10/02/18 Page: 2 of 7 PageID #: 31



                                        General Allegations

         8.      Defendant admits that Plaintiff was employed by Defendant, but denies the

remaining allegations contained in Paragraph 8 of Plaintiff’s Complaint.

         9.      Defendant denies the allegations contained in Paragraph 9 of Plaintiff’s Complaint

         10.     Defendant denies the allegations contained in Paragraph 10 of Plaintiff’s

Complaint.

                                    Defendant’s Pay Practices

         11.     Defendant denies the allegations contained in Paragraph 11 of Plaintiff’s

    Complaint.

                                Defendant’s Flawed Pay Practices

         12.     Defendant denies the allegations contained in Paragraph 12 of Plaintiff’s

Complaint.

         13.     Defendant denies the allegations contained in Paragraph 13 of Plaintiff’s

Complaint.

         14.     Defendant denies the allegations contained in Paragraph 14 of Plaintiff’s

Complaint.

         15.     Defendant denies the allegations contained in Paragraph 15 of Plaintiff’s

Complaint.

         16.     Defendant denies the allegations contained in Paragraph 16 of Plaintiff’s

Complaint.

         17.     Defendant denies the allegations contained in Paragraph 17 of Plaintiff’s

Complaint.




                                                 2 
 
    Case: 4:18-cv-01283-RLW Doc. #: 7 Filed: 10/02/18 Page: 3 of 7 PageID #: 32



       18.   Defendant denies the allegations contained in Paragraph 18 of Plaintiff’s

Complaint.

       19.   Defendant denies the allegations contained in Paragraph 19 of Plaintiff’s

Complaint.

       20.   Defendant denies the allegations contained in Paragraph 20 of Plaintiff’s

Complaint.

       21.   Defendant denies the allegations contained in Paragraph 21 of Plaintiff’s

Complaint.

       22.   Defendant denies the allegations contained in Paragraph 22 of Plaintiff’s

Complaint.

       23.   Defendant denies the allegations contained in Paragraph 23 of Plaintiff’s

Complaint.

       24.   Defendant denies the allegations contained in Paragraph 24 of Plaintiff’s

Complaint.

       25.   Defendant denies the allegations contained in Paragraph 25 of Plaintiff’s

Complaint.

       26.   Defendant denies the allegations contained in Paragraph 26 of Plaintiff’s

Complaint.

                             Collective Action Allegations

       27.   Defendant denies the allegations contained in Paragraph 27 of Plaintiff’s

Complaint.

       28.   Defendant denies the allegations contained in Paragraph 28 of Plaintiff’s

Complaint.



                                          3 
 
     Case: 4:18-cv-01283-RLW Doc. #: 7 Filed: 10/02/18 Page: 4 of 7 PageID #: 33



          29.    Defendant denies the allegations contained in Paragraph 29 of Plaintiff’s

Complaint.

          30.    Defendant denies the allegations contained in Paragraph 30 of Plaintiff’s

Complaint.

          31.    Defendant denies the allegations contained in Paragraph 31 of Plaintiff’s

Complaint.

          32.    Defendant denies the allegations contained in Paragraph 32 of Plaintiff’s

Complaint.

          33.    Defendant denies the allegations contained in Paragraph 33 of Plaintiff’s

Complaint.

          34.    Defendant denies the allegations contained in Paragraph 34 of Plaintiff’s

Complaint.

          35.    Defendant denies the allegations contained in Paragraph 35 of Plaintiff’s

Complaint.

                                            Count I

    Violation of the Fair Labor Standards Act of 1938, As Amended by the Equal Pay Act of
       1963, Denial of Equal Pay for Equal Work, 29 U.S.C. §206, et seq., On Behalf of the
    Collective Class Representative, In Her Individual and Representative Capacities, and the
                        Equal Pay Act Class against Defendant Daugherty

          36.    Defendant denies the allegations contained in Paragraph 36 of Plaintiff’s

Complaint.

          37.    Defendant denies the allegations contained in Paragraph 37 of Plaintiff’s

Complaint.

          38.    Defendant denies the allegations contained in Paragraph 38 of Plaintiff’s

Complaint.

                                               4 
 
    Case: 4:18-cv-01283-RLW Doc. #: 7 Filed: 10/02/18 Page: 5 of 7 PageID #: 34



       39.   Defendant denies the allegations contained in Paragraph 39 of Plaintiff’s

Complaint.

       40.   Defendant denies the allegations contained in Paragraph 40 of Plaintiff’s

Complaint.

       41.   Defendant denies the allegations contained in Paragraph 41 of Plaintiff’s

Complaint.

       42.   Defendant denies the allegations contained in Paragraph 42 of Plaintiff’s

Complaint.

       43.   Defendant denies the allegations contained in Paragraph 43 of Plaintiff’s

Complaint.

       44.   Defendant denies the allegations contained in Paragraph 44 of Plaintiff’s

Complaint.

       45.   Defendant denies the allegations contained in Paragraph 45 of Plaintiff’s

Complaint.

                                Demand for Jury Trial

       46.   Defendant denies the allegations contained in Paragraph 46 of Plaintiff’s

Complaint.

                         Prayer for Relief on Collective Action

       47.   Defendant denies the allegations contained in Paragraph 47 of Plaintiff’s

Complaint.

       48.   Defendant denies the allegations contained in Paragraph 48 of Plaintiff’s

Complaint.




                                           5 
 
    Case: 4:18-cv-01283-RLW Doc. #: 7 Filed: 10/02/18 Page: 6 of 7 PageID #: 35



                                             DEFENSES

       A.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

       B.      Plaintiff’s claims for relief are barred by the applicable statute of limitations.

       C.      Any and all actions taken with respect to Plaintiff’s employment including were

made for legitimate, nondiscriminatory reasons and not because of her gender.

       D.      Plaintiff’s claims are barred by the doctrines of accord and satisfaction, waiver,

laches, and estoppel

       E.      Plaintiff’s claims are barred because of her election of remedies.

       F.      Plaintiff has made no reasonable efforts to mitigate the damages that she alleges.

       G.      Plaintiff is not entitled to exemplary or punitive damages.

       H.      Plaintiff’s own conduct, as well as other conduct and events, contributed in whole

or in part to Plaintiff’s alleged damages.

       I.      Any difference in the amount of pay between the jobs was not because of Plaintiff’s

sex but was the result of a system measuring earnings by quantity or quality of production, merit

system, or based on a factor other than sex.

       J.      Plaintiff is not a proper representative for a collective action under the FLSA

because she cannot establish that she is similarly situated to any other employee.

       K.      A collective action pursuant to the FLSA is improper because Plaintiff cannot

establish the prerequisites required by the FLSA.

       L.      Plaintiff is not entitled to liquidated damages because Defendant’s alleged acts or

omissions were in good faith and based on reasonable grounds for believing the alleged acts or

omissions were not a violation of the FLSA.




                                                  6 
 
    Case: 4:18-cv-01283-RLW Doc. #: 7 Filed: 10/02/18 Page: 7 of 7 PageID #: 36



                                                      Respectfully Submitted,

                                                      HESSE MARTONE, P.C.


                                              By:     /s/ Abigail B. Schwab
                                                      Andrew J. Martone, #37382
                                                      Abigail B. Schwab, #61129
                                                      Willie T. McGarry, #68244
                                                      13354 Manchester Road, Suite 100
                                                      St. Louis, Missouri 63105
                                                      (314) 862-0300 – Telephone
                                                      (314) 862-7010 – Facsimile
                                                      andymartone@hessemartone.com
                                                      abbyschwab@hessemartone.com
                                                      williemcgarry@hessemartone.com

                                                      Attorneys for Defendant Daugherty
                                                      Systems, Inc.


                                CERTIFICATE OF SERVICE

       It is hereby certified that a true and correct copy of the foregoing was filed electronically
with the Clerk of Court to be served by operation of the Court’s electronic filing system, this 2nd
day of October 2018, to:

       Matthew J. Ghio #44799
       Ghio Law Firm LLC
       3115 S. Grand, Suite 100
       St. Louis, Missouri 63118
       (314) 707-5853
       (314) 732-1404 (fax)
       matt@ghioemploymentlaw.com

                                                      /s/ Abigail B. Schwab




                                                 7 
 
